Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (EP 2 908 400 A1).  

Regarding independent claims 1, 12, and 13, Kobayashi teaches a power supply system and method (Fig. 1), comprising: two power supply units (101 or 104b); a power consumption unit (101 or 104a); and a regulating device (100) comprising a processor and a memory storing a set of instructions, the instructions, when loaded and executed by the processor, causing the processor to: provide a first data set with information regarding a minimum and maximum electrical power supply rate for each of the two power supply units; provide a second data set with information regarding a power requirement of the power consumption unit, a respective maximum period of time for which the power requirement may be temporally shifted, and a weighting (i.e. priority) of each of the power supply units; provide a target function for an optimization method, wherein the target function includes the first data set, the second data set, and the weightings of the power supply units as parameters; wherein the target function calculates a price for the power supplied by each of the two power supply 
Regarding claim 2, Kobayashi teaches using meeting the power requirement of the power consumption unit with the power supply rates of the two power supply units as a secondary condition of the target function. ([0049], [0050], [0054])
Regarding claim 3, Kobayashi teaches each power supply unit is weighted according to a respective form of power generation and/or a respective geographical location. ([0090]-[0093])
 Regarding claim 4, Kobayashi teaches each power supply unit is weighted according to a respective operator. ([0039])
Regarding claim 5, Kobayashi teaches the second data set includes information regarding separable (i.e. a single source) and/or temporally shiftable electrical power.
Regarding claim 6, Kobayashi teaches there are two consumption units ([0017]); a first data set for each of the at least two power consumption units includes a weighting of the 
Regarding claim 7, Kobayashi teaches each power consumption unit is weighted according to a respective form of power consumption and/or according to a respective location. ([0090]-[0093])
Regarding claim 8, Kobayashi teaches each power consumption unit is weighted according to a respective operator. ([0039])
Regarding claim 10, Kobayashi teaches the power supply unit comprises an energy storage device ([0103]); the first data set includes at least one datum selected from the group consisting of: availability of electrical energy stored within the energy storage device, a minimum or maximum capacity of the energy storage device, a charging efficiency of the energy storage device, and/or a loss rate of the energy storage device. ([0050])
Regarding claim 14, Kobayashi teaches each of the power supply units comprises a measuring device recording information from the first data set of the respective power supply unit and/or the power consumption unit comprises a measuring device for recording information from the second data set. ([0018]; the measuring device records and then sends the info to the controller)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (EP 2 908 400 A1) and Rouvala et al. (2013/0226484).  Kobayashi teaches the power supply system and method as described above.  Kobayashi fails to explicitly teach the use of a user input for accepting the weightings.  Rouvala teaches a similar power supply system and method (Fig. 1) to that of Kobayashi.  Rouvala teaches accepting the weightings of each power supply unit from a user input. ([0037])  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a user input for accepting the weightings into Kobayashi’s invention, since it would allow for the user to control the weightings and have more say in the operation of the power system and method.
 Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (EP 2 908 400 A1) and Ishida (2012/0249068).  Kobayashi teaches the power supply system and method as described above.  Kobayashi fails to explicitly teach the energy storage device being associated with an electric vehicle.  Ishida teaches a similar power supply system and method to that of Kobayashi.  Ishida teaches an energy storage device in the power supply system being associated with an electric vehicle ([0030], [0034]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the energy storage device taught in Kobayashi’s invention being associated with an electric vehicle, since Kobayashi was silent as to the type of energy storage device and Ishida teaches one known in the art associated with an electric vehicle.
Response to Arguments
6.	Applicant's arguments filed February 22, 2022 have been fully considered but they are not persuasive.  Regarding the added limitations to independent claims 1, 12, and 13, Kobayashi teaches (at [0077] and [0078]) part of the second data set including information regarding a respective maximum period of time for which the power requirement may be temporally shifted.  Also, Kobayashi teaches (at [0084]-[0086]) part of the data sets analyzed to provide a target function for an optimization method include a “unit cost for power generation” for each of the two power supply units.  Therefore, it would be inherent/obvious that while analyzing the data in Kobayashi’s invention that the controller calculates a price for the power supplied by each of the two power supply units, so that that information can be used to determine which supply unit will be used to supply power in the most efficient manner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
3-4-2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836